

116 HRES 848 IH: Expressing the support of the House of Representatives for the designation of “Public Radio Music Day” and its deep appreciation for the role of public radio music stations in serving listeners, musicians, and hundreds of communities in the United States.
U.S. House of Representatives
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 848IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2020Ms. Scanlon (for herself, Mr. Chabot, Mr. Swalwell of California, Mr. Upton, Mr. Neguse, Mr. Buck, Mr. Blumenauer, Mr. Young, Ms. Dean, Mr. Amodei, Mr. Cole, and Mrs. Davis of California) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing the support of the House of Representatives for the designation of Public Radio Music Day and its deep appreciation for the role of public radio music stations in serving listeners,
			 musicians, and hundreds of communities in the United States.
	
 Whereas more than 20,000,000 listeners in the United States tune in weekly to local noncommercial radio stations to discover, learn about, and enjoy music selections, artists, and genres that are, in many cases, available only on public radio;
 Whereas some 734 public radio music stations serve rural and urban communities alike in all 50 States plus the District of Columbia, Puerto Rico, and Guam;
 Whereas these local music stations celebrate a broad collection of sounds and styles, including jazz, blues, classical, Americana, alternative, folk, roots, bluegrass, and other regional and eclectic genres;
 Whereas 97 percent of over-the-air broadcasts of classical music in the United States comes from local public radio stations;
 Whereas local, noncommercial, not-for-profit, public radio music stations are an essential and indispensable force in sustaining music and performers, developing artists and audiences, and educating and enriching their communities;
 Whereas local public radio music stations are nonprofit, locally staffed and programmed, and share core values of music discovery, curation, preservation, performance, and community;
 Whereas knowledgeable local hosts, live announcers, and expert curation on public radio music stations have a proven track record of helping audiences discover new and emerging musicians and providing deep explorations into music’s history and cultural impact;
 Whereas public radio music stations tailor their content and programming to reflect regional tastes and talent, and make music more accessible through local performances, studio sessions, artist interviews, and music journalism and by broadcasting news and information about the local music industry;
 Whereas public radio music stations offer audiences, musicians, and artists numerous platforms for innovative music programming on air, online, on video, on stage, and on-the-go;
 Whereas public radio’s emphasis on music presentation enables new, emerging, and essential artists to construct deep and lasting relationships with audiences, adding to the journey of lifelong music enjoyment;
 Whereas noncommercial music stations serve as cultural hubs in their communities by providing a place for listeners of diverse backgrounds and ages to come together for the shared thrill of music;
 Whereas public radio’s commitment to music and education brings the instruments and experience of music to schools, hospitals, and other places within the United States public square to ensure wide access to music;
 Whereas these varied and unique public radio activities and attributes foster community among music lovers, build support for local artists and the local music economy, and develop the next generation of musicians and audiences;
 Whereas public radio music’s network of values and collective commitment to community service, education, and cultural support separates local public radio stations from other music providers; and
 Whereas, April 16, 2020, would be an appropriate day to designate as Public Radio Music Day: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of Public Radio Music Day; and (2)expresses its deep appreciation for the role of public radio music stations in serving listeners, musicians, and hundreds of communities in the United States.
			